 Case 2:19-cv-18230-SRC-CLW
 Case                        Document32
      2:19-cv-18230-SRC-CLW Document  33Filed
                                           Filed 03/19/20
                                               03/17/20    Page
                                                        Page 1 of11of 1 PageID:
                                                                    PageID: 331332


                                                                        CLOSED
                                    UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEW JERSEY

                                                 :
  PAUL EBERTS, Individually and on               : Civil Action No.: 2:19-cv-18230-SRC-CLW
  behalf of all others similarly situated,       :
                                                 :
                       Plaintiff,                :
                                                 :
     v.                                          : ORDER OF VOLUNTARY DISMISSAL
                                                 :
  ELDORADO RESORTS, INC.,                        :
  THOMAS ROBERT REEG, and BRET                   :
  YUNKER.                                        :
                                                 :
                       Defendants.               :
                                                 :

  TO: ALL PARTIES AND THEIR COUNSEL OF RECORD

             WHEREAS, no defendant in the above-captioned action brought before the

  United States District Court for the District of New Jersey, has served an answer or

  motion for summary judgment;

             NOTICE IS HEREBY GIVEN that, pursuant to Federal Rule of Civil

  Procedure 41(a)(1)(A), Lead Plaintiff Boston Retirement System hereby

  voluntarily dismisses the above-captioned action, without prejudice, as to all

  defendants.

                                               LITE DEPALMA GREENBERG, LLC

  Dated: March 17, 2020                        /s/ Bruce D. Greenberg
                                               Bruce D. Greenberg



s/Stanley R. Chesler, U.S.D.J 3/19/2020



  818096.2
